Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00585-CV
____________
 
ABBAS ALI PAHLAVAN, Appellant
 
V.
 
SHOREH GHODS, Appellee
 

 
On
Appeal from the 247th District Court
Harris
County, Texas
Trial
Court Cause No. 00-13565
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 22, 2002.
On July 30, 2002, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
failure to comply with this court=s order of July 11, 2002, which
ordered the parties to agree on a mediator or to each submit the names of two
acceptable mediators.  See Tex. R. App. P. 42.3(c).  Appellee filed a notice naming two acceptable
mediators on July 15, 2002; appellant, however, did not. 
Appellant filed no response to the letter threatening
dismissal.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).